                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 BLAKE HARRIS,

                Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-94

        v.

 COMMISSIONER TIMOTHY C. WARD;
 and WARDEN TERRENCE KILPATRICK,

                Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 9, 2021, Report and Recommendation, (doc. 5), to which Plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s rules requiring that he keep the Court

apprised of his current mailing address. (See doc. 4.) He has also failed to comply with the

Court’s Order to complete and return forms required for his in forma pauperis status. (Doc. 3.)

Therefore, the Court ADOPTS the Report and Recommendation as its opinion. For the reasons

discussed by the Magistrate Judge, Plaintiff’s Complaint is DISMISSED. The Clerk of Court is

DIRECTED to CLOSE this case.

       SO ORDERED, this 29th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
